Citation Nr: 0103704	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to January 28, 1994, 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel








INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.

The current appeal arose from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO)in 
Waco, Texas.  

In February 1995, the RO, in pertinent part, granted 
entitlement to a 100 evaluation for PTSD, effective January 
28, 1994.

In April 1995 the RO determined that the claim of entitlement 
to service connection for bilateral hearing loss with 
tinnitus was not well grounded.

In July 1995 the RO affirmed the denial of entitlement to 
service connection for bilateral hearing loss with tinnitus 
and denied entitlement to an effective date, prior to January 
28, 1994, for a grant of a 100 percent evaluation for PTSD.

In October 1995 the RO issued a statement of the case in 
response to the veteran's notices of disagreement with the 
above rating decisions; however, in his substantive appeal 
received in December 1995, the veteran clarified that he was 
not pursuing his claim of service connection for bilateral 
hearing loss with tinnitus beyond the RO.  The RO nonetheless 
afforded him a VA special audiology examination in June 1997, 
and issued a supplemental statement of the case referable to 
the claim for service connection for bilateral hearing loss 
with tinnitus.  

In December 2000 the veteran's local representative limited 
her Statement of Accredited Representative in Appealed Case 
(VA Form 646) to the claim of entitlement to an effective 
date prior to January 28, 1994, for a grant of a 100 percent 
evaluation for PTSD, and indicated she did so in compliance 
with the veteran's previously submitted substantive appeal 
wherein he clearly indicated that he was not pursuing the 
claim of service connection for bilateral hearing loss with 
tinnitus beyond the RO.  

The RO accordingly did not certify the claim of service 
connection for bilateral hearing loss with tinnitus to the 
Board of Veterans' Appeals (Board), but limited its 
certification for appellate review to the claim of an 
effective date, prior to January 28, 1994, for a grant of a 
100 percent evaluation for PTSD.

The case has been accordingly forwarded to the Board for 
appellate review of the claim of entitlement to an effective 
date, prior to January 28, 1994, for a grant of a 100 percent 
evaluation for PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim. 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).

The Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

During the course of this appeal, the veteran has reported on 
several occasions that he is in receipt of Social Security 
disability benefits.  It does not appear that any attempts 
have been made to obtain these records.  The Court has held 
in cases concerning claims for increased evaluations for PTSD 
that VA has a duty to obtain all records pertaining to a 
claim for SSA benefits.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
PTSD from 1990 to the present.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed and if it has not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an effective date, prior to January 28, 
1994, for a grant of a 100 percent 
evaluation for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


